The Supreme Court properly granted the motion of the defendants Bay Shore Classroom Teachers Association, Inc., Darlene Dartch, Nancy Kavanaugh, New York State United Teachers, and Tammy Mays (hereinafter collectively the moving defendants) pursuant to CPLR 3211 (a) (7) to dismiss the complaint insofar as asserted against them since “[t]he complaint fails to allege sufficient facts to state a cause of action to recover damages for breach of a duty of fair representation” (Portlette v Toussaint, 31 AD3d 730, 730-731 [2006]).
In light of our determination, we need not address the moving defendants’ remaining contentions. Skelos, J.P, Balkin, Leventhal and Cohen, JJ., concur.